           Case 2:20-cv-01298-APG-NJK Document 9 Filed 11/02/20 Page 1 of 2




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   GREEN MEDICAL MARKETING LLC,                          Case No.: 2:20-cv-01298-APG-NJK
 9          Plaintiff(s),                                                 Order
10   v.                                                             [Docket Nos. 7-8]
11   MICHAEL A. SNAVELY,
12          Defendant(s).
13         Pending before the Court are Plaintiff’s motions to extend the time to serve Defendant and
14 to approve service as outlined in N.R.S. 14.090. Docket Nos. 7-8. No response has been filed.
15 The motions are properly decided without a hearing. See Local Rule 78-1. For the reasons
16 discussed more fully below, the motion to extend time is GRANTED and the motion for
17 alternative service is DENIED without prejudice.
18 I.       MOTION TO EXTEND TIME FOR SERVICE
19         Where good cause is shown, the time for serving the complaint is extended for an
20 appropriate period. See Fed. R. Civ. P. 4(m). The motion establishes sufficient cause to extend
21 the time for effectuating service by 60 days from the issuance of this order.
22 II.     MOTION TO AUTHORIZE ALTERNATIVE SERVICE
23         Plaintiff next seeks an order that it be allowed to effectuate service in accordance with a
24 state law provision regarding service at a residence accessible only by a gate. Docket No. 8 at 4-
25 5. This motion will be denied without prejudice.
26         First, no legal authority has been presented providing standards or guidance as to when a
27 federal court may direct service be conducted in Plaintiff’s desired manner. Instead, the motion
28 provides a block quotation of the federal rule that state law governs service and then provides a

                                                    1
            Case 2:20-cv-01298-APG-NJK Document 9 Filed 11/02/20 Page 2 of 2




 1 block quotation of the state law provision for service in gated communities. Id. What is missing
 2 is meaningful discussion explaining why it would be proper in this case for the Court to order that
 3 service may be effectuated in the manner described. Absent such meaningful discussion, the Court
 4 declines to reach the issue. See Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev.
 5 2013).
 6          Second, it appears the motion may be premature. Plaintiff’s counsel attests that he emailed
 7 Defendant’s attorney about accepting service electronically a few days prior to filing the instant
 8 motion. See Docket No. 8-1 at ¶ 8. There is a strong preference for waiver of service, accompanied
 9 by consequences for a defendant’s failure—without good cause—to do so. Fed. R. Civ. P. 4(d).
10 It does not appear that Plaintiff’s efforts at obtaining a waiver have run their course.
11 III.     CONCLUSION
12          For the reasons discussed above, the motion to extend time is GRANTED and the motion
13 for alternative service is DENIED without prejudice.
14          IT IS SO ORDERED.
15          Dated: November 2, 2020
16                                                                _____________________________
                                                                  Nancy J. Koppe
17                                                                United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     2
